                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No.: 18-790(DSD/SER)

Maksud Ul Mahbub,

                  Plaintiff

v.                                                   ORDER

Kurt Freitag, Sheriff, Freeborn County;
Jack G. Serier, Sheriff, Ramsey County;
John Choi, Ramsey County Attorney,
Ramsey County; and Loris Swanson,
Attorney General, State of Minnesota,

                  Defendants.


     This matter is before the court upon the objections by pro se

plaintiff Maksud Ul Mahbub to the January 8, 2019, report and

recommendation of Magistrate Judge Steven E. Rau (R&R).          The

magistrate judge recommended that the court dismiss the Ramsey

County defendants and the Minnesota Attorney General from the

action.   Mahbub timely objected to the R&R.

     The court reviews the R&R de novo.   28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b).       After a thorough

review of the file and record, the court finds that the R&R is

well-reasoned and correct and that Mahbub’s objection lacks merit.

     Accordingly, IT IS HEREBY ORDERED that:

     1.    The objection [ECF No. 44] to the R&R is overruled;

     2.    The R&R [ECF No. 43] is adopted in its entirety;

     3.    The Minnesota Attorney General is dismissed from the case

with prejudice;
     4.   The Ramsey County Attorney and the Ramsey County Sheriff

are dismissed from this action with prejudice; and

     5.   The Freeborn County defendants shall respond to the

complaint within fourteen days of this order.



Dated: February 8, 2019


                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                2
